                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                                  )
RAMSEY SOLUTIONS,                                           )
a Tennessee Limited Liability Company,                      )
                                                            )
       Plaintiff,                                           )
                                                            )     Case No. 3:20-cv-00641
v.                                                          )     Judge Aleta A. Trauger
                                                            )
MARRIOTT HOTEL SERVICES, INC.,                              )     JURY DEMAND
a Delaware Corporation;                                     )
                                                            )
       Defendant.                                           )
                                                            )
MARRIOTT HOTEL SERVICES, INC.,                              )
a Delaware Corporation,                                     )
                                                            )
       Counter-Plaintiff,                                   )
                                                            )
v.                                                          )
                                                            )
THE LAMPO GROUP, LLC d/b/a                                  )
RAMSEY SOLUTIONS,                                           )
a Tennessee Limited Liability Company,                      )
                                                            )
      Counter-Defendant.                                    )
______________________________________________

              PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER

        Plaintiff/Counter-Defendant the Lampo Group, LLC d/b/a Ramsey Solutions (“Ramsey

Solutions”) moves to modify the deadlines in the Initial Case Management Order (“Initial

Scheduling Order”) [Dkt. 31], the deadlines approved by this Court extending the discovery cut-

off and certain other deadlines [Dkt. 47] and all related deadlines consistent with the trial in this

case being re-set for August 2, 2022. [Dkt. 57]. Although the parties had already agreed to

establish new pre-trial scheduling deadlines prior to Ramsey Solutions filing its Motion for Leave

to Amend Affirmative Defenses to Counterclaim and Memorandum of Law in Support Thereof



     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 1 of 17 PageID #: 819
(the “Motion”) [Dkt. 54], now, Defendant Marriott Hotel Services, Inc. (“Marriott”) has agreed to

each of the proposed new deadlines except re-setting the deadline for amendment of pleadings, a

move that should be seen for precisely what it is. As outlined below and in the Motion, good cause

has been established and there is no prejudice, much less substantial prejudice, to Marriott.

                                      I.          Introduction

       As more fully outlined in the reply in support of the Motion, under governing authority, a

Rule 15 motion may be treated as a Rule 16(b)(4) motion, a point that Marriott omits from its

response to the Motion despite citing cases that stand for that exact proposition.1 Putting that aside,

at the time that Ramsey Solutions conducted its meet and confer with Marriott regarding the

proposed amendment to its affirmative defenses,2 this Court had already moved the trial date from

February 15, 2022 to April 5, 2022. [Dkt 53]. The very day this Court entered the Order Re-

Setting the Trial to April 5th, Ramsey Solutions advised Marriott that there was a conflict with that

date due to another trial being set at the same time. The parties immediately reached out to the

Court to obtain new trial dates3 and separately agreed that once the new date was set, they would

work backwards to re-set the deadlines given that they would have significantly more time before

trial to complete pre-trial activities. See Ex. A. Relying on the fact that the parties would cooperate

in good faith to establish new pre-trial deadlines, Ramsey Solutions did not file a motion to modify




1
  See Johnson v. Mammoth Recreations, Inc. 975 F.2d 604, 608-09 (9th Cir. 1992).
2
  Prior to serving its Motion, Ramsey Solutions provided a draft of the motion and proposed
amended complaint to Marriott. Marriott did not consent to the Motion or the proposed
amendment.
3
  Attached as Composite Exhibit “A” are some of the email exchanges between counsel for Ramsey
Solutions and Marriott regarding the trial date and agreement that they would work together to
establish a new scheduling order.

                                      2
    Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 2 of 17 PageID #: 820
the Initial Scheduling Order.4 It certainly was Ramsey Solutions’ mistake to rely on Marriott to

act in good faith (rather than “gotcha litigation”), but, regardless, for the reasons set forth below,

good cause exists to modify the Initial Scheduling Order and subsequent extensions entered by

this Court.5

                           II.         Procedural Posture of Litigation

       This action was first filed in July of 2020, and amended shortly thereafter to add Marriott

International, Inc. [Dkts. 1 and 10].6 The Initial Scheduling Order was entered on October 19,

2020, setting various deadlines including the date for parties to amend their pleadings: December

15, 2020. [Dkt. 31]. The initial discovery cut-off was June 30, 2021. Id. The Order Setting Case

for Trial of February 15, 2022 was entered the same day. [Dkt. 32]. Discovery ensued.

       Marriott served its First Request for Production on November 25, 2020, and its Second

Request for Production on March 1, 2021, the latter of which sought 75 categories of documents.7

Ramsey Solutions served its First Request for Production on January 18, 2021, its First Set of

Interrogatories on June 23, 2021 (collectively, the “First Set”); its Second Request for Production


4
  Ramsey Solutions first learned that Marriott would not include a new date for amendment of
pleadings after it proposed the new dates on August 25, 2021, when Mr. Josefsberg responded.
See Composite Exhibit “C”.
5
  Although the motions to extend the deadlines in this case are submitted as “joint,” many of the
extensions were at the request of Marriott. Ramsey Solutions did not object when Marriott sought
to move a deadline or required additional time to comply with a stated deadline. See, e.g., Dkts.
15 (to respond to Complaint), 25 (to move Initial Case Management Conf.), 35 and 37 (to respond
to motion for judgment on the pleadings); (42) (joint motion moving dispositive motion, expert
and fact discovery deadlines); (46) (joint motion to modify date for initial expert reports); 49 (joint
motion to modify fact discovery and rebuttal expert report deadlines); 56 (unopposed motion to
continue trial after it was re-set to April 5, 2022 due to scheduling conflicts).
6
  The substantive allegations were not changed; rather, Ramsey Solutions merely added Marriott
International, Inc. due to public records indicating that it was the real party in interest. Marriott
subsequently stipulated that it was the only relevant party and Marriott International was then
dismissed from the suit. [Dkts. 29 and 30].
7
  It served its First Set of Interrogatories that same day and served its Second Set of Interrogatories
on March 28, 2021.


                                      3
    Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 3 of 17 PageID #: 821
on July 12, 2021, and its Second Set of Interrogatories on July 7, 2021 (collectively, the “Second

Set of Discovery”). Attached as Exhibit “B” is the Declaration of Jennifer G. Altman. As Marriott

acknowledges in its response to the Motion, it refused to provide any information responsive to

the Second Set of Discovery. [Dkt. 60]. The Second Set of Discovery is targeted to any actual

damages Marriott suffered due to the termination of the agreements at issue in the above-styled

litigation.8 This information is important because the liquidated damages provisions provide for

recovery of Marriott’s gross revenues without any reduction for costs or expenses (and likewise

do not factor in any mitigation amounts obtained by Marriott). It is axiomatic that a party is not

entitled to obtain a windfall and that damages must have a relationship to those sustained by a

party. See, e.g., In re Health America Med. Grp., Inc., 293 B.R. 799, 804 (Bankr. M.D. Fla. 2003);

North Beach Investments, Inc. v. Sheikewitz, 63 So.2d 498, 499 (Fla. 1953); Stenor, Inc. v. Lester,

58 So.2d 673, 675 (Fla. 1951); In re Maxko Petroleum, LLC, 425 B.R. 852, 876 n.11 (Bankr. S.D.

Fla. 2010); Goldblatt v. C.P. Motion, Inc., 77 So.3d 798, 800 (Fla. 3d DCA 2011) (even where

parties stipulate that liquidated damages is result of inability to readily ascertain damages, court

can still invalidate the clause).

        In response to Marriott’s discovery, Ramsey Solutions produced more than 16,000

documents (totaling over 48,000 pages) between January and July 22, 2021. By comparison,

Marriott has produced a mere 1,975 documents (9,253 pages) between March and August 25,

2021. Indeed, on August 25, 2021, Marriott produced an additional 782 documents, nearly half

of its total production. See Ex. B. It bears repeating: Marriott produced only days ago nearly half



8
 It is Ramsey Solutions’ position that Marriott was required under the liberal discovery rules to
provide responsive information to the Second Set of Discovery. As Marriott acknowledged by
attaching a copy of the meet and confer letter, Ramsey Solutions attempted to resolve the issue
(Response, Ex. A), but unfortunately, despite the conferral efforts, Marriott refused to produce
any information. Ramsey Solutions is currently preparing a motion to compel.


                                      4
    Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 4 of 17 PageID #: 822
of its total production, which documents were responsive to the First Request for Production served

by Ramsey Solutions on January 18, 2021, nearly nine months earlier.

          With respect to the need to amend its affirmative defenses, the parties have a dispute as to

applicable legal authority, to wit: whether this Court has the discretion to determine, as a matter

of law, that a contract or any of its provisions are unenforceable by its plain terms regardless of

whether an affirmative defense is asserted. Marriott’s position arose only recently, for the first-

time putting Ramsey Solutions on notice that Marriott believes this Court has no such authority.

Specifically, when Marriott did not serve an expert report on June 25, 2021 outlining its actual

damages, Ramsey Solutions served its Second Set of Discovery seeking that information from

Marriott.9 As set forth in the Motion, this is when Ramsey Solutions became aware of Marriott’s

position that it had no obligation to produce any information regarding its actual damages; Marriott

also objected to the Second Set of Discovery stating that because Ramsey Solutions did not raise

enforceability as an affirmative defense, it was barred from introducing any evidence on the point

or having this Court adjudicate the provision as a matter of law.10 These objections were served

on August 10 and 6, 2021, respectively, in response to the Second Set of Discovery. For the




9
    The facts here establish that Ramsey Solutions has been diligent. Ramsey Solutions served two
separate sets of discovery, has produced thousands of documents in response to Marriott’s
discovery requests, filed a Motion for Judgment on the Pleadings [Dkt. 33], provided deposition
dates of its witnesses to Marriott, served a 30(b)(6) deposition notice with the specifically
identified topics and has already prepared a dispositive motion relating to the liquidated damages
provisions, but is waiting for certain depositions to be taken before filing the same. See Ex. B.
10
   Ramsey Solutions does not dispute that in its Initial Rule 26 Disclosures and its Counterclaim
that Marriott sought liquidated damages. The dispute arises with regard to what enforcement
mechanisms exists under the law, procedurally and substantively. Until July of 2021, Ramsey
Solutions was unaware of Marriott’s position that no discovery on damages could be had, that
Marriott has no obligations to establish its damages on its affirmative claims particularly where,
as here, Ramsey Solutions believes that the liquidated damages provisions are facially invalid.
Marriott’s position was first disclosed in response to the Second Set of Discovery and then in its
Response to the Motion.


                                        5
      Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 5 of 17 PageID #: 823
reasons outlined in the Motion and in its reply in support of the Motion, Ramsey Solutions does

not agree with Marriott’s analysis of the law. Given its objection, however, Ramsey Solutions

immediately sought leave to amend its affirmative defenses in an abundance of caution after

conducting a meet and confer. Ultimately, this Court will decide which party is correct on the

disputed point of law. But based on the facts here, it would be prejudicial to Ramsey Solutions if

it were not permitted to amend its defenses particularly given its diligence in bringing the issue to

the Court.11

        On August 9, 2021, this Court re-set the trial to April 5, 2022. [Dkt. 57]. Ramsey Solutions

immediately advised Marriott that there was another scheduled trial on that date, so the parties

began communicating with the court to obtain alternative dates. Even before an alternative trial

date was selected or confirmed, the parties agreed that once a trial date was set, they would work

backwards to re-set the scheduling deadlines. The Court re-set the trial to August 2, 2022, pursuant

to the Unopposed Motion to Continue the Trial [Dkt. 56], at which point Ramsey Solutions sent

Marriott a proposed new schedule. Despite the trial being one year in the future, Marriott agreed

to adjust every deadline except the deadline relating to amendment of pleadings. See Exs. A, B and

C.12




11
   As part of its meet and confer, Ramsey Solutions provided Marriott with a copy of the draft
motion to amend and [Proposed] Amended Answer and Affirmative Defenses on August 9, 2021.
Marriott objected to the proposed amendment.
12
   Marriott’s stated position is that it would be prejudiced because it did not retain an expert or
produce relevant documents, but the claimed prejudice simply does not exist. Marriott has already
agreed to each of the dates in the proposed revised scheduling order except for amendment of
pleadings (including those extending fact and expert discovery deadlines to February/March of
2022, which is more than ample time to produce relevant supporting documents and retain an
expert. Marriott is claiming foul not because of the merits, but rather because it is hoping to obtain
a strategic benefit. Again, while Ramsey Solutions does not agree with Marriott’s position on the
law, the fact remains that any claimed prejudice can be easily cured by simply adding a deadline
for it to introduce an expert on the subject and a rebuttal expert date to respond.


                                       6
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 6 of 17 PageID #: 824
       Specifically, on August 24, 2021, consistent with its agreement to do so, Ramsey Solutions

proposed the following new schedule given the new trial date:

               Motions to Amend Pleadings.                     November 12, 2021
               Fact and Expert Discovery Cut-off               March 18, 2022
               Daubert Motions                                 April 15, 2022
               Mediation deadline                              April 22, 2022
               Dispositive Motions                             May 20, 2022
               Jury Instructions                               July 9, 2022


Marriott responded the next day indicating that it agreed to re-set all dates but refused to adjust the

date to permit amendment of pleadings. Specifically, Marriott stated: “Marriott will not agree to

resurrect the motion to amend deadline, which passed in December. If a party believes it has

sufficient grounds to amend the pleadings, the party should file an appropriate motion.” Ex.C.

Thereafter, Marriott filed its Response to the Motion arguing that the amendment should be denied

because this motion was not filed first.

       Important for context here, no depositions have been taken in this action. Marriott only

recently produced nearly 800 documents approximating nearly half of its total production, which

will now need to be reviewed before Ramsey Solutions can even begin deposing Marriott

witnesses. This does not even factor in that Marriott has refused to produce information in

response to the Second Set of Discovery, which will now need to be addressed by this Court and,

assuming a motion to compel is granted, the information will need to be produced and reviewed

as well. And, although Ramsey Solutions timely submitted its expert report on the issues on which

it has the burden of proof, Marriott has not yet filed a rebuttal report, having requested two

extensions of time to do so. Although Ramsey Solutions provided a Notice of Taking 30(b)(6)

deposition of Marriott with the specific topics (noticed for September 1, 2021) (as well as the dates

for the other witnesses with Ramsey Solutions employ), Marriott has not taken or noticed any of

the depositions. It is clear from the record that Ramsey Solutions has acted in good faith and has


                                     7
   Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 7 of 17 PageID #: 825
been diligent in preparing this case for trial, which should proceed on the merits not constrained

by Marriott’s attempt to obtain a strategic advantage on a point of law over which there is a genuine

dispute.

                                       III.        Argument

     A. Standard.

        Marriott is correct that a party is required to seek to modify a scheduling order and, if after

a deadline, establish good cause and obtain this Court’s consent. Fed. R. Civ. P. 16(b). However,

as outlined in Ramsey Solutions reply in support of the Motion, a motion to amend is treated as a

Rule 16(b)(4) motion under governing authority. Here, the parties were already discussing filing

a joint motion to modify the existing deadlines prior to filing the Motion given the change in trial

date. There was no specific discussion that a new date for amendment of pleadings would not be

included in the modified schedule (one way or the other). While hindsight is 20/20, Ramsey

Solutions assumed that Marriott would—as it should—have agreed to modify the date for

amending pleadings along with all the other dates. This is particularly true given that the trial is

one year away and there is no prejudice to Marriott.13

        Scheduling orders may be modified only “for good cause and with the judge’s consent.”

See Fed. R. Civ. P. 16(b)(4). “This good cause standard precludes modification unless the schedule

cannot be met despite the diligence of the party seeking the extension.” Sosa v. Airprint Sys., Inc.,

133 F.3d 1417, 1418 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 advisory committee’s note)

(quotations omitted); see also Ott v. Publix Supermarkets, Inc., 298 F.R.D. 550, 558 (M.D. Tenn.

2014). When a motion to amend is filed after a scheduling order deadline (as here), Rule 16 is the



 Marriott is a publicly traded company and keeps detailed financial records including its profit
13

margin on room revenue and its food and beverage service, both at the brand level and by resort.
The notion that Marriott is unable to produce this information in short order strains credulity.

                                       8
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 8 of 17 PageID #: 826
proper guide for determining whether a party’s delay may be excused. Id. at 1418 n.2; see also

Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1366-67 (11th Cir. 2007) (holding that “where a

party files an untimely motion to amend, [we] must first determine whether the party complied

with Rule 16(b)’s good cause requirement,” before considering whether “justice so requires”

allowing amendment). Courts in Tennessee apply the same standard.14 As outlined in its reply in

support of the Motion, courts routinely resolve a motion to amend by simply applying the good

cause standard to the Rule 15 motion. Marriott fails to acknowledge this well-established principle

in its Response to the Motion.

        Good cause exists when the deadline could not “be met despite the diligence of the party

seeking the extension.” Id. at 1418 (quoting Fed. R. Civ. P. 16 advisory committee note).

Diligence is evaluated by considering three factors: (1) whether the movant failed to acquire

information during the discovery period, (2) whether the information supporting the proposed

amendment was available to the movant, and (3) whether the movant delayed in requesting leave

to amend after acquiring the information. See id. at 1419. If the movant demonstrates good cause,

the court proceeds to determine whether an amendment to the pleadings is proper under Rule 15(a)

of the Federal Rules of Civil Procedure. Id.



14
  Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003) (The court considers two factors in
determining whether good cause has been established: the movant’s diligence and prejudice to the
opposing party if the amendment is granted); see also Lawson v. Truck Drivers, Chauffeurs &
Helpers, Local Union 100, 698 F.2d 250,256 (6th Cir. 1983) (The Sixth Circuit balancing test turns
on whether there will be substantial prejudice to the opposing party). Indeed, the Sixth Circuit, in
United States v. Wood, 877 F.2d 453,456 (6th Cir. 1989) allowed the United States to amend its
pleadings after discovery had closed and three weeks before trial). This case presents quite
different facts. There can be no prejudice here, much less substantial prejudice, as the matter is
not set for trial until August 2, 2022, and the documents and information that Marriott would be
required to produce relating to its actual damages are readily available to Marriott. Marriott’s
argument that it would be burdened or prejudiced by producing this information lacks credibility
as it is a publicly traded company that maintains detailed financial information in order to comply
with its reporting obligations to the Securities and Exchange Commission and its shareholders.

                                       9
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 9 of 17 PageID #: 827
     B. Good Cause Exists to Permit Amendment and Modification of the Scheduling Order.

           a. Ramsey Solutions Sought Pertinent Information During Discovery Period.

        It is undisputed that Ramsey Solutions filed the Motion within days of learning of

Marriott’s position that Ramsey Solutions cannot question the viability of the liquidated damages

provision absent a defense attacking enforceability. 15 Marriott’s view of the law arose when

Marriott failed to submit an expert report prompting Ramsey Solutions to within days serve the

Second Set of Discovery. Ramsey Solutions did not sit on its proverbial hands but moved quickly

to obtain the information. When Marriott served its responses, it objected to each request and

interrogatory, refusing to provide any information regarding its damages (taking the position that

Ramsey Solutions was required to submit an affirmative defense). 16               Ramsey Solutions

immediately requested a meet and confer on Marriott’s objections; Marriott asked that Ramsey

Solutions write a letter outlining the issues (which was a strange request given that Marriott’s

objection is identical to each request) before it would engage in a meet and confer. Ramsey

Solutions did as Marriott asked17 and a meet and confer followed. When Marriott doubled down



15
   Ramsey Solutions submits that Marriott’s position flies in the face of legion of cases that provide
that this Court may, as a matter of law, determine the interpretation, enforceability and legality of
a contract. Indeed, courts routinely do so by dispositive motion, which is what Ramsey Solutions
intends to do here.
16
   In refusing to produce any documents, Marriott ignores the authority referenced by Ramsey
Solutions as cited in its Motion that provides that this Court can determine the enforceability of a
liquidated damages provision as a matter of law. Marriott’s myopic view (and my-way-or-the-
highway attitude) is merely a subterfuge for its desire to avoid having its legally unenforceable
liquidated damages provisions viewed with a critical eye, hoping instead that it can simply obtain
a windfall. But to be clear, Marriott’s liquidated provision is such that it will always be more
profitable for Marriott not to perform under its agreements because it is predicated on revenues
without any reduction for expenses. It also ignores the legion of authority (which Ramsey
Solutions will not belabor in this motion) that discovery is liberal if proportional to the needs of
the case. Fed. R. Civ. P. 26(b)(1).
17
   A copy of Ramsey Solutions’ “meet and confer” letter is attached to Marriott’s Response to the
Motion as Exhibit “A.”


                                       10
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 10 of 17 PageID #: 828
on its position that it would produce nothing because Ramsey Solutions failed to contest its

liquidated damages provision by asserting an affirmative defense, Ramsey Solutions immediately

prepared the Motion and the [Proposed] Amended Answer and Affirmative Defenses and sought

a meet and confer on the same. See Ex. B.

       After the meet and confer failed—with Marriott maintaining its hardline position despite

the fact that the trial was moved to a year in the future and the parties’ agreement to establish a

new scheduling order, Ramsey Solutions filed the Motion seeking to add three affirmative

defenses. One of those defenses, frustration of purpose, is predicated on the very same facts

underlying the claims raised by Ramsey Solutions in its operative pleading. The other two relate

to enforcement of the liquidated damages provision based on Marriott’s position asserted for the

first time in response to the Second Set of Discovery that Ramsey Solutions was required to assert

the same as a defense in order for this Court to consider whether the provision is facially

enforceable.

       Notable here is that Ramsey Solutions sought information relating to Marriott’s actual

damages in its Second Set of Discovery well before the discovery cut-off. Thus, consistent with

the first prong, Ramsey Solutions did timely seek the relevant information from Marriott. When

Marriott’s objections alerted Ramsey Solutions to Marriott’s legal position (which Ramsey

Solutions disagrees with), it immediately prepared and submitted its Motion after conducting a

meet and confer. It did not file a motion to extend the deadlines because the parties had already

agreed that they would be working together to do so. Thus, although Marriott attempts to foot

fault Ramsey Solutions for filing the Motion without having first filed this motion, it did so in

reliance on the agreement of the parties that they would be submitting a joint motion re-setting the

deadlines. See Exs. A, B. and C. Ramsey Solutions was unaware that Marriott would selectively




                                    11
  Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 11 of 17 PageID #: 829
exclude a new date for amending pleadings from their new schedule. Marriott’s position is

particularly curious given that the trial is a year away and the parties agreed that discovery is not

closing until March of 2022, providing more than sufficient time for Marriott to produce the

relevant information on its actual damages.18 Based on these facts, granting this motion and the

Motion is appropriate.

           b. Marriott’s Position on the Law Was Not Previously Disclosed.

        As more fully set forth in the reply in support of the Motion, Ramsey Solution does not

agree with Marriott’s position on the law. That said, Marriott only first articulated its position in

response to the Second Set of Discovery, and even more robustly when it responded to the Motion.

The record is undisputed that Ramsey Solutions immediately sought to address Marriott’s

objection—even though Ramsey Solutions did not agree with it—in an abundance of caution so

that the case can be decided on the merits. Thus, to the extent that Marriott’s view of the law

regarding the obligation to assert the defense is colorable, Ramsey Solutions sought leave to amend

within days of Marriott articulating its position for the first time. There simply is no basis to

suggest that Ramsey Solution has been dilatory or acted in bad faith here. Bryant v. Dupree, 252

F.3d 1161 (11th Cir. 2001); Jefferson v. Lee, No. 20-cv-00469, 2021 WL 3725977, at *2-3 (M.D.

Tenn. Aug. 23, 2021).19 On the contrary, the opposite is true. The undisputed record confirms

that Ramsey Solutions has diligently responded to and served discovery, produced tens of

thousands of pages of discovery, and worked cooperatively with Marriott to move this case



18
   Exhibit “C” confirms Marriott agreed to move the various scheduling deadlines.
19
   “A district court need not . . . allow an amendment (1) where there has been undue delay, bad
faith, dilatory motive, or repeated failure to cure deficiencies by amendments previously allowed;
(2) where allowing amendment would cause undue prejudice to the opposing party; or (3) where
amendment would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). These facts
are outlined more fully in the Motion, but there is no prejudice to Marriott, and it has not and
cannot demonstrate as much.


                                       12
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 12 of 17 PageID #: 830
towards trial. As importantly, the record will confirm that Ramsey Solutions has never objected

to or otherwise refused to extend professional courtesies to Marriott.

            c. Ramsey Solutions Moved to Amend within Days of Receiving
               Marriott’s Responses and Objections to the Second Set of Discovery.

     Ramsey Solutions filed the Motion shortly after learning of Marriott’s position that Ramsey

Solutions was required to raise as a defense 20 the enforceability of the liquidated damages

provisions in the three contracts at issue. See, e.g., Southpoint Condo. Ass’n, Inc. v. Lexington Ins.

Co., No. 19-CV-61365, 2020 WL 639400, at *4 (S.D. Fla. Feb. 11, 2020); Allegheny Cas. Co. v.

Archer-W./Demaria Joint Venture III, No. 8:13-CV-128-T-24-TGW, 2014 WL 10915507, at *3

(M.D. Fla. June 16, 2014); Wopshall v. Travelers Home & Marine Ins. Co., No. 18-14424-CIV,

2019 WL 5697986, at *2 (S.D. Fla. Nov. 4, 2019); see also Ott v. Publix Supermarkets, Inc., 298

F.R.D. 550, 558 (M.D. Tenn. 2014) (Courts consider the diligence of the opposing party in seeking

the extension and whether the opposing party will be prejudiced).        Based on the specific facts

here, Ramsey Solutions has established good cause to modify the scheduling order, although, as

noted above, Marriott has already agreed to do so, but is attempting to prejudicially exclude

amendment of pleadings to obtain a strategic advantage in the litigation—likely because it knows

that the liquidated damages provisions here are facially invalid because (1) Marriott’s damages are

readily ascertainable; and (2) they are disproportionate to Marriott’s actual damages because they

fail to exclude the expenses associated with the revenues and, thus, constitutes a penalty as a matter

of law.



20
  Affirmative defenses “need only ‘provide fair notice of the nature of the defense and the grounds
upon which it rests.’” Abajian v. HMSHost Corp., No. 0:20-CV-60324, 2020 WL 1929134, at *2
(S.D. Fla. Apr. 21, 2020); see also Guarantee Ins. Co. v. Brand Mgmt. Serv., Inc., No. 12-61670-
CIV, 2013 WL 4496510, at *4 (S.D. Fla. Aug. 22, 2013) (“[T]his Court is ultimately convinced of
the correctness of the cases holding that the clearness in the difference in the language between
Rule 8(a) and Rules 8(b) and (c) requires a different pleading standard for claims and defenses.”).


                                       13
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 13 of 17 PageID #: 831
     C. There is no Prejudice to Marriott.21

        As previously noted, the trial in this case has been moved to August 2, 2022, and Marriott

has agreed to modify all of the pre-trial scheduling other than the amendment to pleadings, despite

the fact that there clearly is no prejudice to Marriott. As more fully outlined in the Motion, Ramsey

Solutions merely seeks to add three affirmative defenses, one of which (frustration of purpose) is

dependent on the same facts underlying the operative pleading in this action, and two that arise

based on Marriott’s position as first asserted in its objection to the Second Set of Discovery that

absent a defense of enforceability, Ramsey Solutions has no ability to contest the facial validity of

the liquidated damages provisions at issue. Based on Marriott’s position that Ramsey Solutions

waived its right to assert such defenses, Ramsey Solutions immediately sought leave to amend,

which was not consented to by Marriott. See Ex. B.

        As noted above, Marriott is a publicly traded company that has ready access to the

information sought in the Second Set of Discovery and, thus, there would be no prejudice if it was

required to produce the same. Further, given the time until time and the re-setting of deadlines

(including the discovery cut-off), there is no prejudice to Marriott. This is further highlighted by

the fact that if Marriott was acting in good faith, a date for it to supply an expert report could easily

be added to the calendar, particularly given that the new expert discovery cut-off (agreed to by the

parties) is March 11, 2022. Given that there are more than six months remaining based on the



21
  Delay alone is insufficient to permit a court to deny a motion to amend, regardless of how long
a party has delayed. Dana Corp. v. Blue Cross & Blue Shield Mut. of N. Ohio, 900 F.2d 882, 888
(6th Cir. 1990); see also Dottore v. Nat’l Staffing Servs., 2007 WL 2114668, at *4 (N.D. Ohio July
20, 2007) (“While NSS could have brought its current motion earlier, delay alone – regardless of
length – is an insufficient basis for a court to deny an otherwise appropriate motion for leave to
amend.” (citing Wallace Hardware Co., Inc. v. Abrams, 223 F.3d 382, 409 (6th Cir.2000))). A
party opposing a motion to amend must offer “at least some significant showing of prejudice.”
Dana, 900 F.2d at 888 (quoting Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986) (per
curiam)).


                                       14
     Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 14 of 17 PageID #: 832
proposed schedule, to the extent that there was any prejudice—and there is none—it could easily

be cured if Marriott were simply to indicate that it wants to retain an expert if the Motion were

granted. “In the absence of any apparent or declared reason – such as undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of amendment, etc. – the leave sought should, as the rules require, be ‘freely

given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Head v. Jellico Hous. Auth., 870

F.2d 1117, 1123 (6th Cir. 1989). “Notice and substantial prejudice to the opposing party are

critical factors in determining whether an amendment should be granted.” Hageman v. Signal L.

P. Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973).

       Given that Ramsey Solutions acted quickly to address the dispute when it arose, served the

Second Set of Discovery well within the existing discovery period and then immediately sought

leave to amend, it can hardly be argued that Ramsey Solutions acted with “undue delay, bad faith

or with dilatory motive.” Other than blanketly asserting that prejudice exists, Marriott has

submitted no evidence in its response to the Motion that it would suffer any prejudice, nor could

there be given it has already consented to extend all of the pre-trial deadlines other than amendment

of pleadings. Marriott’s objection is simply not based on the merits, but, rather, is borne out of its

desire to have this Court adjudicate the merits of the liquidated damages provisions. That is simply

not sufficient to establish prejudice, however.

                                          IV.      Conclusion

       Based upon the foregoing, Ramsey Solutions respectfully requests that this Court grant this

motion and modify the scheduling order as follows:




                                     15
   Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 15 of 17 PageID #: 833
                    Motions to Amend Pleadings.                                  November 12, 202122
                    Fact and Expert Discovery Cut-off                            March 1, 2022
                    Daubert Motions                                              April 15, 2022
                    Mediation deadline                                           April 22, 2022
                    Dispositive Motions                                          April 1, 2022
                    Jury Instructions                                            July 9, 2022

                     CERTIFICATE OF COMPLAINCE WITH LOCAL RULES


           Ramsey Solutions conferred with opposing counsel about this Motion. Marriott has

indicated that it agrees to all schedules being moved as outlined above other than amendment of

pleadings. See Ex. C.



                                                       Respectfully submitted,

                                              By:      /s/ Jennifer G. Altman
                                                       Jennifer Altman, Esq.
                                                       (admitted pro hac)
                                                       Markenzy Lapointe, Esq.
                                                       (admitted pro hac)
                                                       PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                       600 Brickell Avenue, Suite 3100
                                                       Miami, FL 33131
                                                       jennifer.altman@pillsburylaw.com
                                                       markenzy.lapointe@pillsburylaw.com

                                                       Ashley E. Cowgill, Esq.
                                                       PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                       500 Capitol Mall, Suite 1800
                                                       Sacramento, CA 95814
                                                       ashley.cowgill@pillsburylaw.com

                                                       Counsel for The Lampo Group, LLC




22
     All dates but the amendment of pleadings have been agreed to by Marriott.


                                        16
      Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 16 of 17 PageID #: 834
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of September, 2021, a true and correct copy of the

foregoing was served by CM/ECF notifications to the following parties registered to receive

notices in this case:


        Steven M. Rudner, appearing pro hac vice
        John C. Josefsberg, appearing pro hac vice
        RUDNER LAW OFFICES
        12740 Hillcrest Road, Suite 240
        Dallas, TX 75230
        Telephone: (214) 373-1900
        Facsimile: (214) 360-7845
        Rudner@HotelLawyers.com
        josefsberg@HotelLawyers.com

        -and-

        Stephen J. Zralek, No. 18971
        BONE MCALLESTER NORTON PLLC
        511 Union St., Ste. 1000
        Nashville, TN 37219
        Telephone: (615) 238-6305
        Facsimile: (615) 687-2763
        szralek@bonelaw.com

        Counsel for Marriott Hotel Services, Inc.
        and Marriott International, Inc.

                                             /s/ Jennifer G. Altman




                                     17
   Case 3:20-cv-00641 Document 61 Filed 09/01/21 Page 17 of 17 PageID #: 835
